Opinion issued July 30, 2019




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-19-00259-CV
                             ———————————
                    IN RE GUILLERMO PUENTE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Guillermo Puente, has filed a petition for writ of mandamus

challenging a protective order issued in the underlying case.1 At the time the petition

was filed, relator also had a pending appeal from the same order. See Guillermo

Puente v. Alicia Marie Puente, No. 01-18-00583-CV (Tex. App.—Houston [1st



1
      The underlying case is Alicia Marie Puente v. Guillermo Orestes Puente, cause
      number 2018-34059, pending in the 280th District Court of Harris County, Texas,
      the Honorable Barbara J. Stalder presiding.
Dist.). Subsequently, on July 30, 2019, our Court affirmed the protective order in the

appeal. Because relator has an adequate remedy by appeal, we deny the petition for

writ of mandamus. See Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)

(mandamus relief is not available when adequate appellate remedy exists). Any

pending motions are dismissed as moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                          2